DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “the thermoplastic binder comprises one or more polymer strands dissolved in a solvent medium having an average molecular weight from greater than or equal to 7,000 g/mol to less than or equal to 100,000 g/mol. The average molecular weight is commonly used in polymer chemistry, however, it is to be distinguished between weight average molecular weight (Mw) and number average molecular weight (Mn). These claims are not clear since it is unclear which molecular weight is referred to. 
Claim 5 similarly recites wherein the second polymer strand has an average molecular weight greater than or equal to 100 g/mol and less than or equal to 10,000 g/mol. See similarly above rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Pfeifer Rolf et al (US 2004/173946 A1; herein after D1, as also provided by the applicant's IDS).
Regarding claim 1, 4-5 and 8-20, D1 teaches production of three-dimensional bodies, by a powder (metal) based generative rapid prototyping process, and the monitoring of such process using an optical control device ([0002]). D1 further discloses a binder for the production of three-dimensional bodies including at least a polymer, such as polyvinyl alcohol, polystyrene, poly(meth)acrylates; a colorant, such as fluorescing dye; and a solvent, such as alcohols, acetone ([0032][0033][0041]). The binders of D1 may further comprise oligomers ([0045]). Furthermore, the particle layers obtained are hardened using irradiation, particularly UV -light. 
However, D1 does not explicitly teach the average molecular weight of the polymer included in the binder composition.  The subject-matter of claim 1 differs from D1 in that the polymer strand included in the binder has an average molecular weight from greater than or equal to 7000 g/mol to less than or equal to 100,000 g/mol. However, as the only distinguishing feature is considered unclear, the Examiner notes that selection of polymers having different average molecular weights is merely one of several straightforward possibilities which the skilled person would select, depending on circumstances, without exercising inventive skill, to provide an alternative method. 
As per claims [8-13], The examiner notes that the type of fluorescent dyes (chromophore having at least one sulfonate or triazine) depends on the end product, and are all known in the art, and would have been obvious  optimize the amount of dyes in the binder, based on the end product being produced (see [0042]-[0045] of D1). 


Claim(s) 2-3 and 6 -7 are rejected under 35 U.S.C. 103 as being unpatentable over  Pfeifer Rolf et al (US 2004/173946 A1; herein after D1, as also provided by the applicant's IDS) in view of Smartt Heidi (US 2020/0148946 A1; herein after D2). 
Regarding claims 2-3, and 6-7, D1 fails to teach wherein the fluorescent material is encapsulated prior to incorporation into the binder solution; wherein the fluorescent material is encapsulated on mixing into the binder solution; wherein the fluoresmaterial comprises aromatic dye that is encapsulated. 
In the same field of endeavor, D2 teaches use of encapsulated fluorescence material in the additive manufacturing (see claim 1 and 3, [0031]); including dye selected from coumarin, antracene, pyrene etc (see [0024]-[0025]). It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify D1 with including encapsulated fluorescence material, as taught by D2, for the benefit of providing final properties in the formed article as discussed (see abstract;[0001]-[0010]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0174409 discloses fluorescent materials as in the instant claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743